Citation Nr: 1136541	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for pneumonia (claimed as a respiratory condition).



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's December 2006 claims for entitlement to service connection for pneumonia (claimed as a respiratory condition) and a bilateral foot condition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required in order to ensure compliance with the remand that the Board issued in November 2009.  In that remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for VA examinations of his claimed bilateral foot condition and pneumonia (claimed as a respiratory condition).  The current record contains contradictory evidence as to whether the Veteran was provided with notice of the examination of his feet, and whether the Veteran appeared at the pulmonary examination.

The record contains an internal VA electronic mail communication, dated December 2010, requesting a copy of the VA examination notification letter purportedly sent to the Veteran.  The record also includes a January 2011 printing of a notice letter, properly addressed to the Veteran.  The letter informed the Veteran that he was scheduled for "a Compensation & Pension (C&P) evaluation" at the new C&P Center in Tampa, Florida, on April 16, 2010.  The letter does not specify whether the examination is for his respiratory condition, his bilateral foot condition, or both.  Following the insertion of this January 2011 printing into the file, the AOJ denied the Veteran's claims in a January 2011 Supplemental Statement of the Case (SSOC) on the basis that he "the VA medical center informed us that you failed to report for your scheduled examination in connection with your claim for service connection, without a showing of good cause or attempt to reschedule."

Later in January 2011, the Veteran wrote to both VA and his Member of Congress.  In his letter to VA, the Veteran referenced the SSOC, and asserted that "I indeed went for a compensation and pension exam on 03/25/2010 for pulmonary.  If I had notification of any other exams I would have indeed showed up for any scheduled exams.  I request these exams be rescheduled due to lack of notification on the part of the VAMC [VA Medical Center]."  In his letter to his Member of Congress, the Veteran wrote that "I took [a] breathing test in Tampa [and the] results came out positive.  However, Washington shows [that] I never showed for [the appointment].  This is not true."  (Emphasis in original.)

Notably, the Veteran included in his January 2011 letter to VA a copy of the results of a March 2010 VA Pulmonary Function Test (PFT), which a VA Registered Respiratory Therapist (RRT) and a VA physician both classified as "Abnormal."  The March 2010 VA document included the Veteran's name and Social Security Number (SSN), and also showed that the Veteran's identity, name, and SSN had been confirmed.  No etiological opinion was associated with the March 2010 report.  Because the report is only one page long, it is unclear to the Board whether it is a VA treatment record or a part of a VA C&P examination report.

Additionally, the Veteran submitted a January 2011 VA document entitled "Confidential Past & Future Appointments/ADM Summary."  The document appears to have come from a VA Medical Center, and includes an entry in March 2010 showing a PFT, as well as an entry dated April 16, 2010 and marked as "NO-SHOW."

The Board takes very seriously the Veteran's allegation that he attended a pulmonary C&P examination, and was not notified of any examination of his feet.  Although a copy of the scheduling notice sent to the Veteran at his correct address is of record, the date of that notice is January 2011-months after the April 2010 examination referenced in the body of that letter.  Furthermore, the March 2010 VAMC record of a PFT submitted by the Veteran demonstrates that he did undergo VA pulmonary testing, whether as part of treatment or as part of a C&P examination.  After reviewing the evidence recounted above, the Board has determined that the Veteran is sincere in his belief that he underwent a C&P pulmonary examination, and that he was not notified of any C&P examination of his claimed bilateral foot condition.  The possibility that the Veteran is correct-especially in light of his March 2010 PFT report-outweighs any potential loss to the government incurred by affording the Veteran another opportunity for C&P examinations.

On remand, the AOJ should contact the Tampa VAMC and request all treatment records and all C&P reports after November 2009 pertaining to the Veteran's bilateral foot condition and respiratory condition, and associate those records and reports with the claims file.

Thereafter, the AOJ should reschedule the Veteran for a C&P examination of his claimed bilateral foot condition.  Additionally, if the AOJ is unable to obtain an already completed C&P examination report for the Veteran's claimed respiratory condition, then the AOJ should reschedule that examination, as well.

Following completion of the above development, the AOJ should readjudicate the issues of entitlement to service connection for a bilateral foot condition, and for pneumonia (claimed as a respiratory condition).  If any determination remains unfavorable to the Veteran, he and his representative should be provided with an SSOC, and be afforded an opportunity to respond before the case is returned to the Board for further review.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Tampa VAMC and request all treatment records and all C&P reports after November 2009 pertaining to the Veteran's bilateral foot condition and respiratory condition, and associate those records and reports with the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  After completion of the above, schedule the Veteran for an examination of his feet, by an appropriate specialist, to determine the nature, extent, and etiology of his bilateral foot condition.  

Document in the file the notification(s) and all other related communications between VA and the Veteran in regards to the scheduling of examinations.

The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the report should so indicate.  All indicated tests and studies should be undertaken.  The examiner should express an opinion as to whether it is at least as likely as not (meaning 50 percent or more probable) that the Veteran's foot condition(s), if any, was caused or aggravated by his time in service.  Rationale for opinions expressed should be given in detail.  If it is not possible to provide an opinion, the examiner should provide a rationale for why he cannot express an opinion in either the affirmative or the negative.

3.  After completion of 1., above, ascertain whether an adequate C&P examination of the Veteran's claimed respiratory condition is of record.  If not, schedule the Veteran for a pulmonary examination, by an appropriate specialist, to determine the nature, extent, and etiology of his respiratory condition(s), if any.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the report should so indicate.  All indicated tests and studies should be undertaken.  The examiner should express an opinion as to whether it is at least as likely as not (meaning 50 percent or more probable) that the Veteran's respiratory condition(s), if any, was caused or aggravated by his time in service.  Rationale for opinions expressed should be given in detail.  If it is not possible to provide an opinion, the examiner should provide a rationale for why he cannot express an opinion in either the affirmative or the negative.

4.  Following completion of the above development, the AOJ should readjudicate the issues of entitlement to service connection for a bilateral foot condition, and for pneumonia (claimed as a respiratory condition).  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case, and be afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


